Title: To James Madison from Rufus King, 8 June 1801 (Abstract)
From: King, Rufus
To: Madison, James


8 June 1801, London. No. 21. Reports George III sufficiently recovered from illness to tend to public business, but not “with his former assiduity.” Believes French position in Egypt increasingly precarious and British relations with northern powers improving. Suggests that Swedes and Danes willing to secure for the U.S. “by Treaty every limitation of the Right of Search, which England might consent to with any other nation.” Notes preparations for French invasion of Great Britain. British prospects are for a good harvest. “Bread will however continue to be dear till November. Such of our Merchants as ship flour at the high prices, and after the 25th. of March will be losers, though the Profits of the year will be great to the Country.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 9). 4 pp.; marked duplicate; in a clerk’s hand, signed by King; docketed by Wagner as received 7 Sept. Partly in code; key not found. Printed in King, Life and Correspondence of Rufus King, 3:472–73.


